UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A Amendment No. 1 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-150692 Sunvalley Solar, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8415633 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 398 Lemon Creek Dr., Suite A, Walnut, CA 91789 (Address of principal executive offices) (909) 598-0618 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:800,068,420 common shares as of August 23, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4: Controls and Procedures 12 PART II – OTHER INFORMATION Item 1: Legal Proceedings 13 Item 1A: Risk Factors 13 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3: Defaults Upon Senior Securities 13 Item 4: Submission of Matters to a Vote of Security Holders 13 Item 5: Other Information 14 Item 6: Exhibits 14 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009; F-2 Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited); F-3 Statements of Stockholders’ Equity as of June 30, 2010 (unaudited); F-4 Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited); F-5 Notes to Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SUNVALLEY SOLAR, INC. Consolidated Balance Sheets ASSETS June 30, December 31, CURRENT ASSETS (unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventory Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued warranty Current portion of long-term debt Short-term notes payable - Notes payable to related party Customer deposits Total current liabilities LONG-TERM LIABILITIES Notes payable Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 1,000,000,000 shares authorized, 800,068,420 and 483,095,478 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (deficit) Total Stockholders' Equity TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY $ $ The accompanying notes are an intergral part of these financial statements. F-1 Table of Contents SUNVALLEY SOLAR, INC. Consolidated Statement of Operations (unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salary and wage expense - - Bad debt expense - - - Selling, general andadministrative expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES) Other income Interest income (expense), net ) ) ) Total other income (expenses) INCOME (LOSS) BEFORE TAXES ) ) ) Provision for income taxes - NET INCOME (LOSS) $ ) $ ) $ ) $ INCOME (LOSS) PER SHARE Basic and diluted $ ) $ ) $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic and diluted The accompanying notes are an intergral part of these financial statements. F-2 Table of Contents SUNVALLEY SOLAR, INC. Consolidated Statements of Stockholders' Equity (unaudited) Common Stock Additional Accumulated Shares Amount Paid-In Capital Deficit Total Balance at December 31, 2008 $ Retirement of common stock ) ) Net loss - - - ) Balance at December 31, 2009 ) Repurchase of common stock ) ) ) - Recapiltalization ) - - Net loss for the six months ended June 30, 2010 - - - ) Balance at June 30, 2010 $ $ ) $ ) $ The accompanying notes are an intergral part of these financial statements. F-3 Table of Contents SUNVALLEY SOLAR, INC. Consolidated Statement of Cash Flows (unaudited) For the Six Months Ended June 30, OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory (Increase) decrease in prepaid expenses and other assets ) (Increase) decrease in other receivable (Increase) decrease in deferred financing costs - Increase (decrease) in accounts payable and accrued warranty expenses ) Increase (decrease) in other assets ) Increase (decrease) in customer deposits Net Cash (Used) in Operating Activities ) INVESTING ACTIVITIES: Purchase in property and equipment ) Net Cash (Used) in Investing Activities ) FINANCING ACTIVITIES: Proceeds from related party notes payable - Repayment of related party notes payable ) Proceeds from issuance of common stock, net - Repurchase of common stock ) Collection of related party receivables - Net Cash Provided by Financing Activities ) NET DECREASE IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF YEAR $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ Income taxes $ $ Recapitalization - NON-CASH INVESTING AND FINANCING ACTIVITIES $
